Case 4:20-cv-01356 Document1 Filed on 04/15/20 in TXSD Page 1 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT

 

 

 

for the ‘asiict of
SOVTHE RY Disteicp OF TEXKS or Teva
Housren) DPLUIS toy APR 715 2073
Petitioner )
v. Case No.

) (Supplied by Clerk of Court)
)
)

CD GONZALEZ -HaAceS Country SHERI AR
— Respondent
(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
OR ABUS CG 33! (IAD THE ALLTERMVVATI Ce
ersonal Information

1. (a) Your fullname: S eyuler Themes Rtce
(b) Other names you have used:

 

 

2. Place of confinement:
(a) Name of institution: Harri S$ County Jail
a
(b) Address: 1900 Baker Street, Houston, Tx F70OA

 

 

(c) Your identification number: HH OlGSLY/ ZF

 

3. Are you currently being held on orders by:
CFederal authorities State authorities CO Other - explain:
4. Are you currently:

TA pretrial detainee (waiting for trial on criminal charges)
CServing a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you:

 

 

(b) Docket number of criminal case:

 

(c) Date of sentencing:

 

Being held on an immigration charge
OOther (explain):

 

 

 

Decision or Action You Are Challenging

5. What are you challenging in this petition: ;
How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

Page 2 of 9

 
 

Case 4:20-cv-01356 Document 1 .Filed on 04/15/20 in TXSD Page 2 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

7.

\2 Pretrial detention
Olmmigration detention
Detainer
O'The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)
Disciplinary proceedings
(7 Other (explain):

   

 

 

 

Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: ZagTl Judicial Diskeick Court foc Hescis

 

Covaly Texas — AOL Cacoline St aT Fleer , Houston, T¥ 77602.
(b) Docket number, case number, or opinion number: Corxe AL. 4 ISB0280

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

The Fact of my detention ¥

 

 

(d) Date of the decision or action: Apory, 4 Lfavlaoi4

 

Your Earlier Challenges of the Decision or Action

First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Yes ‘No
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

 

(3) Docket number, case number, or opinion number:

 

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

 

Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?

Yes DXNo

Page 3 of 9
 

Case 4:20-cv-01356 Document1 Filed on 04/15/20 in TXSD Page 3 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

9. Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?

Yes BENo

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

 

 

10. Motion under 28 U.S.C, § 2255

In this petition, are you challenging the validity of your conviction or sentence as imposed?

Yes JANo

If “Yes,” answer the following:
(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Yes Fl No

Page 4 of 9

 
Fn
Case 4:20-cv-01356 Document1 Filed on 04/15/20 in TXSD Page 4 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

1 Yes JINo
If “Yes,” provide:

(1) Name of court:

(2) Case number:

(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence: Vip

 

 

 

 

 

 

 

11. Appeals of immigration proceedings
Does this case concern immigration proceedings?
OYes 0
If “Yes,” provide:
(a) Date you were taken into immigration custody:

 

 

(c) Did you file an appeal with the Board of Immigration Appeals?

(b) Date of the removal or reinstatement order:
Yes O1No

Page 5 of 9

 
 

Case 4:20-cv-01356 Document1 Filed on 04/15/20 in TXSD Page 5 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

If “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:

(4) Date of result:
(5) Issues raised:

 

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
Yes YINo
If “Yes,” provide:
(1) Name of court:
(2) Date of filing:
(3) Case number:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?
mlyYes OWNo
If “Yes,” provide:
(a) Kind of petition, motion, or application: Pelion Xa ST Wt of lLabeas Cof Pus
(b) Name of the authority, agency, or court! 233A tH Noudtctal Distr r+ Court Sof
|Aascis Ce uate 1 exces
(c) Date of filing: Arect log _ MAO
(d) Docket number, case number, or opinion number:
(e) Result: No action —NVo Foltag -~ Mo _Se ag Dadered = Mo Heating
(f) Date of result: AS oF April id, "7 320 J
(g) Issues raised: Dismissal, dog to violation oF Teva Code Caimi.
Y2A.75) (dh).

 

 

 

 

 

 

 

Page 6 of 9
 

Case 4:20-cv-01356 Document1 Filed on 04/15/20 in TXSD Page 6 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

13.

Grounds for Your Challenge in This Petition

State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: Detention

 

 

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):

Donger Aglent an Poses to he by the Cout0-!9 Pandenric ,
Cantinued detention Uiolates muy Fifty aad Eighth Amenduent
Pights boy CX POS iA 4 Me._-+o Substaatia| fislk oF Hlaess ane
death wrth my Underlying health ganrditiens,

 

(b) Did you present Ground One in all appeals that were available to you?
es CINo

GROUND TWO:

 

 

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
Yes OINo

GROUND THREE:

 

 

 

 

(a) Supporting facts (Be brief: Do not cite cases or law):

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?
Yes OINo

Page 7 of 9

 
 

Case 4:20-cv-01356 Document1 Filed on 04/15/20 in TXSD_ Page 7 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

GROUND FOUR:

 

 

 

 

(a) Supporting facts (Be brief: Do not cite cases or law.):

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?

Yes OWNo
14, If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not:

 

 

 

 

Request for Relief

15. State exactly what you want the court to do: Freedom From Creve 4 reed ment Gacl
Conditions oF Confinement, Wert of Habeas Corpos , TRO
fequicing frat Bespondent (elease Me on my own FecogNizaace and
Cefcain <tom Ce~ detaining me fof the pencency ot My Criainal
ecocee kings - CMe sg ency feel in etther one of fwo forms: a wit!t of
habeas Cefpys of aa Kajuaction ordeci ng DeSenderts to NmMnmedtatelyy Celease
Petitioner with appropriate Precavdonary Public health measures ,

 

Page 8 of 9
 

Case 4:20-cv-01356 Document1 Filed on 04/15/20 in TXSD Page 8 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Declaration Under Penalty Of Perjury
If you are incarcerated, on what date did you place this petition in the prison mail system:

frertl lh, 20aa

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

vee dlafacxo DN thalag Ss Clee.

Signature of Petitioner

 

Signature of Attorney or other authorized person, if any

 

 

Page 9 of 9
